DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed August 15, 2022.
Claims 17-18 have been added.
Claims 14-15 have been canceled.
Claim 2 has been previously canceled.
Claims 1, 3, 5-8, 10-11, and 16 have been amended.
Claims 4, 9, and 12-13 are in their original or a previous presentation.
Claims 1, 3-13, and 16-18 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 10-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oosawa (US PG Pub. 2005/0105828) in view of Mahesh (US PG Pub. 2007/0071294), in further view of Taniguchi (US PG Pub. 2013/0222383).

Claim 1
	Regarding claim 1, Oosawa teaches
A diagnosis support system, comprising:
Abstract, “The present invention relates to a method and an apparatus for aiding image interpretation, and to a computer-readable recording medium storing a program therefor. More specifically, the present invention relates to a method and an apparatus for aiding comparative image reading between two projection images by aligning projection images generated from two three-dimensional images representing the same subject photographed at different times, and to a computer-readable recording medium storing a program therefor.”
A processor, and a memory coupled to the processor and having stored thereon instructions to be executed by the processor, wherein the processor and the memory cooperate to act as:
Par. [0029], “An image interpretation aiding program stored in a computer-readable recording medium of the present invention causes a computer to function as the image interpretation aiding apparatus described above. In other words, the image interpretation aiding program causes a computer to execute the above-described image interpretation aiding method.”
The computer executing the program is the processor, and the medium upon which the program is stored is the memory.
An acquisition unit configured to acquire first tomographic image data and second tomographic image data
Par. [0112], “The image management server 31 searches the database according to the information that has been received, and obtains the CT image data sets CT1 and CT2. The image management server 31 sends the CT image data sets CT1 and CT2 to the image processing server 11 through the network 50. The image processing server 11 generates images wherein an entire thickness of the subject is projected in an axial direction, a frontal direction, and a side direction by using an MPR (MultiPlaner Reconstruction) method (see Japanese Unexamined Patent publication No. 2002-11000, for example) based on each of the CT image data sets CT1 and CT2, and sends image data sets representing the images to the client PC 41 through the network 50.”
A subtracted image generation unit configured to generate subtracted image data by performing subtraction between the first tomographic image data and the second tomographic image data
Par. [0122]-[0131] describes the specifics of the alignment and subtraction methods performed after the projections have been made according to the input from the user.
Par. [0136], “An image interpretation aiding apparatus 102 of a second embodiment of the present invention will be described next. The image interpretation aiding apparatus 102 generates the projection images by projecting the pixels in the regions specified by the cross sections and the thicknesses in the two CT images representing the same subject but photographed at different times. The image interpretation aiding apparatus 102 then carries out alignment processing on lung fields in the projection images corresponding to each other, and carries out superposition processing on the projection images of the respective CT images having been subjected to the alignment processing.”
A projection image generation unit configured to generate projection image data by performing projection processing on the first tomographic image data and the second tomographic image data
Par. [0121] describes the method the system uses for generating the image projections for both the first set of data and the second set of data. 
A display control unit configured to display a projection image based on the projection image data
Par. [0135], “In this embodiment, the image display means 93 displays the superposed subtraction image.”
A first cross-sectional image of the first tomographic image data corresponding to a coordinate specified on the projection image
Par. [0046]-0050] describes how the comparisons are made by identifying the direction of photography in the first tomographic image data set and rotating the second image data set so that it is roughly aligned with the first image data set. Additional alignment is described later, but the second image and the subtraction image are both aligned with the position and coordinates of the first image. See also par. [0126]-[00128] for a discussion of aligning the individual projections according to an (x,y) coordinate system.
Par. [0135], “The observation target image data sets are sent from the image processing server 11 to the client PC 41 in the image display system 40 via the network 50, and the image display means 93 of the client PC 41 displays the two observation target images on two of the high-definition LCD devices 42 (see FIG. 15), based on the two observation target image data sets. In this manner, the diagnostician can view the two observation target images wherein the entire observation target is projected, together with the superposed subtraction image as the subtraction image between the two observation target images.”
This says that the system has the ability to display projected images of each of the sets of image data and the subtraction image generated by their comparisons in the same orientations specified by the first set of tomographical image data, P1(m).
A second cross-sectional image of the second tomographic image data corresponding to the coordinate specified on the projection image at the same time
Fig. 15B; Par. [0135], “In this case, a second observation target image data set is also output by generation of a second observation target image through projection of pixels in the part in the second CT image data set CT2 specified by the starting and ending positions SP and EP of the second cross section onto a plane parallel to the second cross section.”
The display control unit displaying a cross-sectional image of the second tomographic image data corresponding to the coordinate specifics on the projection image 
Par. [0135], “The observation target image data sets are sent from the image processing server 11 to the client PC 41 in the image display system 40 via the network 50, and the image display means 93 of the client PC 41 displays the two observation target images on two of the high-definition LCD devices 42 (see FIG. 15), based on the two observation target image data sets. In this manner, the diagnostician can view the two observation target images wherein the entire observation target is projected, together with the superposed subtraction image as the subtraction image between the two observation target images.”
Par. [0119]-[0131] discusses aligning the second image so it corresponds to the coordinate specifics of the first image, which is the same coordinate position that the subtracted image will be projected in.
However, Oosawa does not teach
Performing the subtracted image generation prior to generating image projections of the first and second tomographic image data
Performing image processing on the subtracted image data
Generating projection image data, in which a subject to be imaged rotates with a first direction as a rotation axis, by performing projection processing on the image data corresponding to a second direction of sight line
Wherein the first direction corresponding to the rotation axis is substantially parallel to a third direction corresponding to a surface normal of the first cross-sectional image
Mahesh teaches
Performing the subtracted image generation prior to generating image projections of the first and second tomographic image data
Par. [0027], “Then, at step 240, the current and selected historical three-dimensional volumes are subtracted using a three-dimensional subtraction application 130. The three-dimensional subtraction application 130 is used to create a three-dimensional subtracted image (or set of images) by subtracting common image data (e.g. bone) from two or more compared three-dimensional images.”
Performing image processing on the subtracted image data
Par. [0028], “Once the three-dimensional subtracted volume images are displayed on the PACS workstation 110, a user may view the images and/or perform further post-processing, for example, using the PACS workstation 110 and/or using a post-processing application, among other things.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa the ability to perform image subtraction on two sets of three-dimensional image data and perform additional processing on those subtracted volume images, as taught by Mahesh, because it allows a radiologist to analyze sets of three-dimensional image data, comparing them, and assisting the user in visualizing and detecting abnormalities by eliminating unwanted or unnecessary systems (e.g., eliminating bone or comparing before and after applying contrast when studying vascular systems) and identifying any changes between the images of the patient (e.g., identifying or tracking the growth of a tumor or lesion) (see Mahesh, par. [0004], [0013]-[0017]).
Taniguchi teaches
Generating projection image data, in which a subject to be imaged rotates with a first direction as a rotation axis, by performing projection processing on the image data corresponding to a second direction of sight line
Par. [0091], “In the rotation angle setting portion 422, the rotation angle around each axis of the coordinate system selected in the coordinate system selection portion 421 can be set. .alpha., .beta., and .gamma. indicate rotation angles around X, Y, and Z axes, respectively. Each time any value of .alpha., .beta., and .gamma. is updated, the coordinate system selected in the coordinate system selection portion 421 rotates, and an image corresponding to the coordinate system rotates with the rotation and is updated on the image display portion 41.”
Par. [0092], “In the movement amount setting portion 423, it is possible to set the amount of movement in each axis direction of the coordinate system selected in the coordinate system selection portion 421. Each time any value of X, Y, and Z is updated, the coordinate system selected in the coordinate system selection portion 421 moves, and an image corresponding to the coordinate system moves with the movement and is updated on the image display portion 41. In addition, when the image coordinates are selected in the coordinate system selection portion 421, the viewing point or the projection surface 411 may be made to move in conjunction with the three-dimensional image 102. Although the combination of the editing field and the spin button is used in the movement amount setting portion 423 in FIG. 4, the present invention is not limited to this.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa and Mahesh the ability to generate projection image data where the subject to be imaged rotates with a first direction as a rotation axis that corresponds to a second direction of sight line, as taught by Taniguchi, because the system of Taniguchi allows for the user to set the rotation axes and the sight line in any direction, which would a scenario where the rotation axis and the sight line correspond to the same direction (see Taniguchi, par. [0091]-[0092]).
Taniguchi further teaches
Wherein the first direction corresponding to the rotation axis is substantially parallel to a third direction corresponding to a surface normal of the first cross-sectional image
Par. [0058], “FIG. 9 shows that a three-dimensional image 902 created by stacking cross-sectional images 902a to 902g in the z-axis direction is projected onto the projection surface 901. In addition, FIG. 9(a) shows a state before sliding the voxel of the three-dimensional image 902, and FIG. 9(b) shows a state after creating a shear image 904 by sliding the voxel. In addition, the slice distance between the cross-sectional images 902a to 902g is D, and the angle between the three-dimensional image 902 and the projection surface 901 is .theta..”
Par. [0059], “In order for the intersection between the projection line and each cross-sectional image to be arranged in parallel to the z axis, it is preferable to slide the cross-sectional images 902a to 902g by the predetermined amount in a direction parallel to the cross-sectional image. Cross-sectional images 904a to 904g are obtained by sliding the cross-sectional images 902a to 902g, and the shear image 904 is obtained by stacking the cross-sectional images 904a to 904g. Then, projection lines 903a to 903d become projection lines 905a to 905d, and the projection lines 905a to 905d become parallel to the z axis.”
Par. [0074], “In addition, assuming that the value of .DELTA..theta. in Expression 4 is 0, Expression 4 is the same as Expression 3. This indicates that parallel projection is realized if the point at infinity is set as a viewing point of perspective projection.”
Par. [0084], “When sliding the voxels as shown in FIG. 12, the directions of the projection lines 905a to 905d after sliding become directions parallel to the cross-sectional images 902a to 902g. Here, considering that a three-dimensional image is created by stacking cross-sectional images, it is desirable to slide the voxels in the direction parallel to the cross-sectional images.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Taniguchi the ability to generate a projection image when the line of sight is parallel to the surface normal of the cross-sectional images, as taught by Taniguchi, because, since the three-dimensional images are generated from cross-sectional images, it is more desirable to use a point of view that is substantially parallel to the surface normal of the cross-sectional images (Taniguchi, par. [0084]).

Claim 3
	Regarding claim 3, the combination of Oosawa, Mahesh, and Taniguchi teaches all the limitations of claim 1. Oosawa further teaches
The display control unit displaying the cross-sectional image of the first tomographic image data, the cross-sectional image of the second tomographic image data, and the projection image based on the projection image data by performing the projection image processing on the subtracted image data on a same screen
Par. [0135], “The observation target image data sets are sent from the image processing server 11 to the client PC 41 in the image display system 40 via the network 50, and the image display means 93 of the client PC 41 displays the two observation target images on two of the high-definition LCD devices 42 (see FIG. 15), based on the two observation target image data sets. In this manner, the diagnostician can view the two observation target images wherein the entire observation target is projected, together with the superposed subtraction image as the subtraction image between the two observation target images.”

Claim 4
	Regarding claim 4, the combination of Oosawa, Mahesh, and Taniguchi teaches all the limitations of claim 1. Oosawa further teaches
An operation unit configured to set the coordinate on the projection image
Fig. 8; Par. [0113]-[0118] describes the user’s ability to input the criteria to be examined.

Claim 5
	Regarding claim 5, the combination of Oosawa, Mahesh, and Taniguchi teaches all the limitations of claim 4. Oosawa further teaches
The display control unit updates the cross-sectional image of the first tomographic image and the cross-sectional image of the second tomographic image in a case where the operation unit changes the coordinate on the projection image
Par. [0146], “In the embodiments described above, the observation direction is the photography direction (the axial direction) However, the observation direction is not necessarily limited to the axial direction, and the frontal direction, the side direction or other directions may be used. For example, by selecting an "Oblique Direction Display" box in the right of the screen shown in FIG. 17, cross sectional images viewed from any arbitrary direction other than the axial, frontal and side directions may also be displayed. By adjusting three-dimensional inclination of the cross sectional images with inclination adjustment buttons, the diagnostician may specify the starting position SP and the ending position EP. In this case, information representing how the inclination adjustment buttons are used at the time of inclination adjustment is sent from the image processing server 11 via the network 50, and the image processing server 11 reconstructs the cross sectional images according to the information based on an MPR method. The reconstructed cross sectional images are sent to the client PC 41 via the network 50, and displayed on one of the high-definition LCD devices 42. If the first and second cross sections are specified to be perpendicular to the observation directions desired by the diagnostician as in this case, the subtraction images can be generated from the cross sections useful for observation of an interval change of a disease or the like, which improves diagnostic efficiency for the diagnostician.”
This shows the ability to change the observation direction, which would change the coordinate of the image to be displayed. This causes the system to update the cross sections and the projected image according to the new observation direction.

Claim 6
	Regarding claim 6, the combination of Oosawa, Mahesh, and Taniguchi teaches all the limitations of claim 1. Oosawa further teaches
The projection image generation unit generating the projection image by performing projection processing on the subtracted image 
As stated in the rejection of claim 1, Oosawa does not explicitly teach performing projection processing on the subtracted image, but the combination of Oosawa and Mahesh teaches projection processing on the subtracted image.
The projection processing on the image corresponding to a direction of sight line
Abstract, “In each of the three-dimensional images, pixels in a region specified by a cross section perpendicular to an observation direction and a thickness are projected, and the projection images are generated by repeating the procedure while moving a position of the cross section in the observation direction.”
Par. [0045], “The first (or second) observation direction to the subject refers to a direction in which an observer observes the subject. Therefore, the observer observes cross sections perpendicular to the direction. The observation direction may be any direction. For example, in the case of CT images of a human chest, the observation direction may be an axial direction perpendicular to slices obtained by the photography. Alternatively, the observation direction may be a frontal direction perpendicular to the axial direction, or a side direction. In addition, the observation direction may be a direction that is not perpendicular to the axial direction, that is, an oblique direction.”

Claim 7
	Regarding claim 7, the combination of Oosawa, Mahesh, and Taniguchi teaches all the limitations of claim 1. Oosawa further teaches
An operation unit configured to set the direction of sight line
Par. [0049], “A diagnostician manually specifies the cross sections so as to cause the observation directions to be substantially the same, by using the first and second cross section specification means.”
Par. [0050], “A three-dimensional region of interest is set in either the first three-dimensional image or the second three-dimensional image, and the region is translated and rotated in the other three-dimensional image. Magnitude of displacement and rotation of the region is found when correlation of pixel values satisfies a predetermined reference value between the region in the former three-dimensional image and in a corresponding region in the latter three-dimensional image, and pixels in at least one of the three-dimensional images are rotated and translated according to the magnitude of displacement and rotation.”

Claim 10
	Claim 10 is a process claim that recites an information processing method comprising method steps that are the same or substantially similar to the functions performed by the system of claim 1. Oosawa teaches the following limitations not addressed by the rejection of claim 1:
An information processing method
Par. [0002], “The present invention relates to a method and an apparatus for aiding image interpretation, and to a computer-readable recording medium storing a program therefor.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 11
	Claim 11 is a computer program product claim that recites a non-transitory computer-readable recording medium for causing a computer to execute an information processing method comprising steps that are the same or substantially similar to the steps of the method of claim 10. Oosawa teaches the following limitations not addressed by the rejections of claims 1 and 10:
A non-transitory computer-readable recording medium in which a program for causing a computer to execute an information processing method
Par. [0002], “The present invention relates to a method and an apparatus for aiding image interpretation, and to a computer-readable recording medium storing a program therefor.”
Please refer to the rejection of claims 1 and 10 for additional limitations.

Claim 12
Regarding claim 12, the combination of Oosawa, Mahesh, and Taniguchi teaches all the limitation of claim 1. However, Oosawa does not teach
A plane direction of the first cross-sectional image and the second cross-sectional image being different from a plane direction of a projection plane of the projection image based on the projection image data by performing projection processing on the subtracted image data
Mahesh teaches
A plane direction of the first cross-sectional image and the second cross-sectional image being different from a plane direction of a projection plane of the projection image based on the projection image data by performing projection processing on the subtracted image data
Par. [0019], “In an embodiment, before three-dimensional subtraction takes place, image registration techniques are used to properly convert and align three-dimensional volume images into the appropriate format. Image registration techniques are used to identify and map points in an image 140 to a reference coordinate system and/or other image 130, for example. Image registration techniques may use extrinsic methods (e.g. artificial objects attached to the patient), intrinsic methods (e.g. patient generated image content), and non-image based methods (e.g. calibrating the equipment used in taking the images), among other things.”
Because Mahesh requires registering the first and second volumes of the first and second image data to a common coordinate system to generate the subtracted image, the projection image from the subtracted image would not share the same plane direction as the first cross-sectional image or second cross-sectional image.

Claim 17
	Claim 17 is a system claim that recites a system that comprises components that are configured to perform functions that are the same or substantially similar to the functions performed by the system of claim 1. However, Oosawa does not teach the following limitation not directly addressed by the rejection of claim 1: 
Wherein the second direction of the sight line is substantially orthogonal to a third direction corresponding to a surface normal of the first cross-sectional image and the second cross-sectional image
Par. [0084], “In the explanation so far, the voxels of the cross-sectional images 902a to 902g are made to slide in the direction parallel to the cross-sectional image. However, even if the voxels are made to slide in a direction perpendicular to the cross-sectional image, it is possible to create a shear image in which the projection line and the voxel are arranged in parallel. FIG. 12 shows an example when sliding voxels in a direction perpendicular to the cross-sectional images 902a to 902g. When sliding the voxels as shown in FIG. 12, the directions of the projection lines 905a to 905d after sliding become directions parallel to the cross-sectional images 902a to 902g. Here, considering that a three-dimensional image is created by stacking cross-sectional images, it is desirable to slide the voxels in the direction parallel to the cross-sectional images.”
Par. [0085], “Thus, by creating the shear image in which the projection line and the voxel are arranged in parallel, parallel processing based on SIMD (Single Instruction Multiple Data) processing can be performed using the continuity of memory space of the shear image when performing projection processing. That is, it is possible to complete the projection processing for each projection line.”
Par. [0086], “In addition, using the independence of memory space of the shear image, it is possible to divide memory space to be processed in units of a thread and to perform pipeline processing for each thread. Therefore, an increase in the speed when creating the operation image from the three-dimensional image can be realized by creating the shear image.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Taniguchi the ability to generate a projection image when the line of sight is orthogonal to the cross-sectional images, as taught by Taniguchi, because when shifting the voxels in the three-dimensional image generated from the cross-sectional images in the way taught by Taniguchi “an increase in the speed when creating the operation image from the three-dimensional image can be realized by creating the shear image.” (Taniguchi, par. [0086]).

Claim 18
	Regarding claim 18, the combination of Oosawa, Mahesh, and Taniguchi teaches all the limitations of claim 1. Oosawa further teaches
The processor and the memory cooperating to further act as an image registration unit configured to perform image registration processing for deforming one or both of the first tomographic image data and the second tomographic image data
Par. [0005], “More specifically, overall alignment processing (called global matching) is carried out for detecting an overall shift vector (a displacement vector) between two images. Thereafter, a shift vector for each of local regions in the images is detected and used for local alignment processing (called local matching) for determination of a shift vector for each of pixels. The subject in one of the two images is then aligned to the subject in the other image through non-linear transformation (called warping) on one of the images according to the shift vector. A subtraction image is then generated by subtraction processing on the warped image and the other image, which enables comparatively preferable alignment between the two images”
See also par. [0059], which further describes the process of aligning the images in situations where the three-dimensional positioning of the subject has changed between the two imaging sets.
 
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oosawa, Mahesh, and Taniguchi, in further view of Ryals (US Pat. 5,431,161).

Claim 8
	Regarding claim 8, the combination of Oosawa, Mahesh, and Taniguchi teaches all the limitations of claim 7. However, Oosawa does not teaches
In a case where the operation unit places a pointer on a predetermined position, the display control unit does not update the cross-sectional image of the first tomographic image and the cross-sectional image of the second tomographic image
Ryals teaches
In a case where the operation unit places a pointer on a predetermined position, the display control unit does not update the cross-sectional image of the first tomographic image and the cross-sectional image of the second tomographic image
Col. 52, ln. 36-46, “The user may cine either or both of the series images (of viewports 1610 and 1620) in gated fashion with the use of cine selection regions within the present invention. If the cine function is selected, the circumferential graph will not update. When the cine is stopped, the circumferential graph 1625 updates with the frame that is displayed in the viewport. If only one of the series images is placed in cine motion and then stopped, the series image that was not in motion will advance to the frame number stopped on by the image that was in motion.”
When the user places the pointer in the position to stop the cine function of one or both of the series, the system will set both frames to the images corresponding to the point where the cine was stopped, and will not continue to update the frames with additional images in the series until instructed by the user. This is akin to preventing the cross-sectional images of both the first and second images from updating.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Taniguchi the ability to prevent updating of the cross-sectional images of their respective first and second tomographic image data by the operation unit placing a pointer on a predetermined position (the button to stop the cine function), as taught by Ryals, because it allows the system to analyze a particular region of interest present in the particular image being displayed when the image series was stopped (see Ryals, col. 52, ln. 12-65).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oosawa, Mahesh, and Taniguchi, in further view of Khare (US PG Pub. 2015/0212676).

Claim 9
	Regarding claim 9, the combination of Oosawa, Mahesh, and Taniguchi teaches all the limitations of claim 4. However, Oosawa does not teach
In a case where the operation unit places a pointer on the projection image, the display control unit does not update the projection image
Khare teaches
In a case where the operation unit places a pointer on the projection image, the display control unit does not update the projection image
Par. [0034], “By using both natural interfaces collectively, there could be dedicated touch gestures for accessing certain commonly used functions for example a single tap for stopping a cine motion of images on a particular study etc. and other actions for example increasing the frame rate of image playback can be accessed through speech commands hence the issue of too many gestures in the system gets resolved.”
Par. [0043], “FIG. 2 also displays a keyboard 230 and a mouse 240 which are utilized to give input to the medical image viewing software.”
Though par. [0034] describes using a tap on a touchscreen, par. [0043] describes the use of a mouse, which would use a pointer and a click to replicate the tap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Taniguchi the ability to display the projection image based on the projection data without rotating the projection image around the predetermined rotation axis, as taught by Khare because it allows the user to adapt the interface to their own preferences by being able to utilize common input gestures to perform common functions (Khare, par. [0034]).

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oosawa, Mahesh, and Taniguchi, in further view of Zhou (US PG Pub. 2009/0129641).

Claim 13
	Regarding claim 13, the combination of Oosawa, Mahesh, and Taniguchi teaches all the limitations of claim 1. However, Oosawa does not teach
The display control unit displays the projection image based on the projection image data while rotating the projection image around a predetermined rotation axis
Zhou teaches
The display control unit displays the projection image based on the projection image data while rotating the projection image around a predetermined rotation axis
Par. [0043], “At step 44, projective views, such as MIP views, are constructed for each component volume and for the original volume. A sequence of views can be generated for each component structure by moving the viewpoint around the structure and generating a projection for each viewpoint. The projective view for the original volume is displayed together with the views for one or more the component volumes at step 45. A cine loop of the sequences can also be displayed to provide a user with the sense of the structure being rotated. In clinical use scenarios, it is desirable show all the components and possibly the original un-processed volume as well, in order to avoid misleading the clinician into wrong diagnosis, thus a sequence of projective view can be generated for the unprocessed volume.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Taniguchi the ability to display the projection image based on the projection image data while rotating the projection image around a predetermined rotation axis, as taught by Zhou, because it “helps a viewer's perception to find the relative 3D positions of object components” when analyzing 2D images (Zhou, par. [0006]; see also Zhou, par. [0005]-[0007]), [0042]-[0043]).

Claim 16
Regarding claim 16, the combination of Oosawa, Mahesh, and Taniguchi teaches all the limitations of claim 6. However, Oosawa does not teach
The projection image generation unit changes the direction of the sight line at a predetermined time interval and generates a projection image and the display control unit displays the projection image corresponding to the changed direction of the sight line
Zhou teaches
The projection image generation unit changes the direction of the sight line at a predetermined time interval and generates a projection image and the display control unit displays the projection image corresponding to the changed direction of the sight line
Par. [0043], “At step 44, projective views, such as MIP views, are constructed for each component volume and for the original volume. A sequence of views can be generated for each component structure by moving the viewpoint around the structure and generating a projection for each viewpoint. The projective view for the original volume is displayed together with the views for one or more the component volumes at step 45. A cine loop of the sequences can also be displayed to provide a user with the sense of the structure being rotated. In clinical use scenarios, it is desirable show all the components and possibly the original un-processed volume as well, in order to avoid misleading the clinician into wrong diagnosis, thus a sequence of projective view can be generated for the unprocessed volume.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Taniguchi the ability to change the direction of the sight line at a predetermined interval and generate projection images corresponding to the changed direction of the sight line, as taught by Zhou, because it allows the system to give the user a sense that the volume is rotating (See Zhou, par. [0043]).

Response to Arguments
Prior Art Rejections
Applicant’s additional arguments with respect to claim(s) 1 and 3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686